Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Velderman et al.			:
Application No. 16/250,857			:		Decision on Petitions
Filing Date: January 17, 2019			:				
Attorney Docket No. US-TN-15319-A	:
	

This is a decision on the petition filed January 7, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 filed January 7, 2021, to withdraw the holding of abandonment and as a petition filed in the alternative under 37 C.F.R. § 1.137(a) to revive the application.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is granted.

The application was filed with an application data sheet (“ADS”) on January 17, 2019.

The ADS states the third inventor is Andrew E. Seman.  The name listed for the third inventor on the ADS does not include a suffix.

A declaration signed by all the inventors was filed on February 1, 2019.  The name of Andrew E. Seman Jr. is listed as the third inventor’s name on the declaration signed by the third inventor.

A corrected ADS seeking to add the suffix to the third inventor’s name was filed on May 14, 2019.

The Office issued a Notice of Allowance and Fee(s) Due on July 31, 2020.  The notice requires the payment of $1,000 for the issue fee.

The issue fee was timely paid on June 1, 2020.

On July 31, 2020, the Office issued a communication granting the request to add the suffix to the third inventor’s name.

The Office issued a Corrected Notice of Allowance and Fee(s) Due and a letter withdrawing the prior notice of allowance were issued on August 7, 2020.  The language in the letter includes language indicating the application will become abandoned absent the submission of an oath, declaration, or substitute statement being submitted on or before the date the issue fee is paid in response to the Corrected Notice of Allowance. 

The Office did not receive a reply to the Corrected Notice of Allowance.  As a result, the application became abandoned on October 8, 2020.

The Office issued a Notice of Abandonment on November 20, 2020.  The notice states the application is abandoned because the issue fee was not timely paid and the Office has not received any inventor’s oaths or declarations.

The Application was Properly Held Abandoned for a Failure to Pay the Issue Fee.

As a preliminary matter, the Office notes the application was not held abandoned due to a failure to timely pay the issue fee in response to the first Notice of Allowance.  Instead, the application was held abandoned due to a failure to pay the issue fee in response to the Corrected Notice of Allowance (“CNA”).

The CNA requires the submission of $1,000 for the issue fee.  The CNA sets a statutory        three-month period for reply.  

The CNA indicate the $1,000 issue fee may be “paid” in response to the CNA via the submission of $1,000 or a request for the previously submitted issue fee to be applied towards the new required issue fee.  The CNA indicates a return of part B of the CNA will be treated as a request to apply the previously paid issue fee to the current issue fee due.

The CNA states a failure to timely comply with the requirement for the payment of the issue fee in the CNA will result in the abandonment of the application.  

Applicant did not file any response to the CNA.  As a result, the application was properly held abandoned, and the holding of abandonment will not be withdrawn.

The Application was Improperly Held Abandoned for a Failure to File Oaths or Declarations.

The letter mailed with the CNA states the application will become abandoned if the Office fails to receive an oath, declaration, or substitute statement (“O/D/SS”) for each inventor on or before the issue fee is paid in response to the CNA.

On the date the Office issued the Notice of Abandonment, the issue fee was not paid in response to the CNA.  Therefore, it was impossible to conclude an O/D/SS was not received on or before the date the issue fee was paid.

Declarations were timely filed on February 1, 2019, which is clearly prior to any date an issue fee was paid in response to the CAN.  The declaration signed by the third inventor includes the suffice “Jr.” as part of the inventor’s name even though, at that time, a corrected ADS adding the suffix had not been filed.  However, an ADS is not required to include a suffix as part of an inventor’s name, and the presence or absence of such a suffix on a declaration will not have an impact on the validity of the declaration.  Therefore, the declaration filed for the third inventor on February 1, 2019, is improper.

Petition under 37 C.F.R. § 1.137(a)

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

With respect to item (1), the content of the statement provided with the petition is being treated in part as a request to apply the prior issue fee payment to the new issue fee due, and proper declarations were filed for all the inventors on February 1, 2019.   

With respect to item (2), the petition includes the required petition fee of $2,100.

With respect to item (3), the petition includes the required statement of delay.

In view of the prior discussion, the application is hereby revived.

The Office of Data Management will be informed of the instant decision, and the application will be prepared for issuance as a patent in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.